Case 18-05512      Doc 24     Filed 12/17/18 Entered 12/17/18 15:30:19           Desc Main
                                Document     Page 1 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Tikita Marshall                       )
                                              )   Case No: 18 B 05512
                                              )   Judge:   Goldgar
                                              )   Chapter 13
         Debtor                               )

                                  NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan, Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Tikita Marshall, 8042 S. Winchester, Chicago, IL 60620
 See Attached Service List

        PLEASE TAKE NOTICE that on January 8, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Goldgar, or any other Bankruptcy Judge presiding in his place in Courtroom 642 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before December 17, 2018.


 ______/s/ Jason Blust______
 Jason Blust
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    18-05512
                       noticing         Doc 24 Atlas
                                                 Filed   12/17/18
                                                     Acquisitions LLC Entered 12/17/18 15:30:19      Desc
                                                                                          U.S. Bankruptcy     Main
                                                                                                           Court
0752-1                                               Document
                                               294 Union St.          Page 2 of 5         Eastern Division
Case 18-05512                                   Hackensack, NJ 07601-4303                   219 S Dearborn
Northern District of Illinois                                                               7th Floor
Chicago                                                                                     Chicago, IL 60604-1702
Mon Dec 17 15:19:11 CST 2018
Account Recovery Services                       Afni, Inc.                                  Allgate Financial
3031 N 114th Street                             PO Box 3097                                 707 Skokie Blvd Ste. 375
Milwaukee, WI 53222-4218                        Bloomington, IL 61702-3097                  Northbrook, IL 60062-2882



American Collections                            Arnold Scott Harris                         Atlas Acquisitions LLC (American Credit Acc
919 Estes Ct.                                   111 W. Jackson Blvd., Ste. 600              294 Union St.
Schaumburg, IL 60193-4436                       Chicago, IL 60604-3517                      Hackensack, NJ 07601-4303



Cb/Dots                                         City Of Chicago Department of Finance       City of Chicago Parking
PO Box 182789                                   C/O Arnold Scott Harris P.C.                Dept of Revenue
Columbus, OH 43218-2789                         111 W Jackson Blvd Suite 600                PO Box 88292
                                                Chicago, IL 60604-3517                      Chicago, IL 60680-1292


Credit Management, LP                           Credit Union 1                              Diversified Adjustment
Attn: Bankruptcy                                450 E 22nd Street                           600 Coon Rapids Blvd NW
Po Box 118288                                   Suite 250                                   Minneapolis, MN 55433-5549
Carrollton, TX 75011-8288                       Lombard, IL 60148-6176


GFC Lending, LLC                                Heritage Acceptance                         Heritage Acceptance Corp.
PO BOX 29018                                    1420 S Michigan Ave.                        118 S. Second St.
PHOENIX, AZ 85038-9018                          Notre Dame, IN 46556                        Elkhart, IN 46516-3113



Illinois Collection Service                     Illinois Department of Human Serv.          Illinois Department of Human Serv.
PO Box 1010                                     100 S. Grand Ave.                           Cash Management Unit
Tinley Park, IL 60477-9110                      Springfield, IL 62704-3802                  Dolton, IL 60419



Illinois Department of Human Services           Illinois Tollway                            Medical Business Bureau
IL Attorney General                             2700 Ogden Ave                              1460 Renaissance Drive
100 W. Randolph St., 13th Fl.                   Downers Grove, IL 60515-1703                Ste. 400
Chicago, IL 60601-3397                                                                      Park Ridge, IL 60068-1349


Security Check                                  (p)SPRINT NEXTEL CORRESPONDENCE             Sunrise Credit Service
2612 Jackson Ave W                              ATTN BANKRUPTCY DEPT                        260 Airport Plaza
Oxford, MS 38655-5405                           PO BOX 7949                                 Farmingdale, NY 11735-4021
                                                OVERLAND PARK KS 66207-0949


T Mobile/T-Mobile USA Inc                       Uscb Corporation                            Jason Blust
by American InfoSource LP as agent              Po Box 75                                   Law Office of Jason Blust, LLC
4515 N Santa Fe Ave                             Archbald, PA 18403-0075                     211 W. Wacker Drive
Oklahoma City, OK 73118-7901                                                                Ste. 300
                                                                                            Chicago, IL 60606-1390
Marilyn O Marshall Case 18-05512          Doc 24 Patrick
                                                   FiledS 12/17/18
                                                           Layng          Entered 12/17/18 15:30:19      Desc Main
                                                                                              Tikita L. Marshall
224 South Michigan Ste 800                            Document           Page    3  of
                                                 Office of the U.S. Trustee, Region 11 5      8042 S. Winchester
Chicago, IL 60604-2503                               219 S Dearborn St                                    Chicago, IL 60620-5326
                                                     Room 873
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Sprint                                               (d)Sprint Corp
PO Box 4191                                          Attention Bankruptcy
Carol Stream, IL 60197                               PO Box 7949
                                                     Overland Park, KS 66207-0949




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Atlas Acquisitions LLC                            End of Label Matrix
294 Union St.                                        Mailable recipients      32
Hackensack, NJ 07601-4303                            Bypassed recipients       1
                                                     Total                    33
Case 18-05512      Doc 24     Filed 12/17/18 Entered 12/17/18 15:30:19              Desc Main
                                Document     Page 4 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Tikita Marshall                        )
                                               )   Case No: 18 B 05512
                                               )   Judge:   Goldgar
                                               )   Chapter 13
         Debtor                                )


                              MOTION TO MODIFY PLAN

         Now comes Tikita Marshall (hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.      On February 28, 2018, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on April

 17, 2018. The confirmed plan called for payments of $245.00 for 36 months, paying

 unsecured creditors 10% on their claims.

        3.      The Debtor fell behind on plan payments because she was off work from

 September to October 2018. Her daughter had neck and knee surgery. She was off work

 to care for her daughter while her daughter was unable to walk after surgery. As a result,

 a default accrued. Debtor has now returned to work, and debtor’s mother is caring for her

 daughter. She will be able to continue making plan payments going forward.

        5.      The Debtor has resumed plan payments and believes she can continue to

 make plan payments if her current default is deferred to the end of the plan.

        6.      If the Debtor’s default is deferred, the unsecured creditors will still receive

 at least 10% on their claims, and the plan will complete within 60 months.
Case 18-05512     Doc 24    Filed 12/17/18 Entered 12/17/18 15:30:19          Desc Main
                              Document     Page 5 of 5




        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

           1. Deferring her current plan payment default; and
           2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Jason Blust
 Jason Blust
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
